DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 2/7/2022 in response to the office action mailed on 12/13/2021.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-5 are rejected under 35 U.S.C. 102(A)(1) and rejected under 35 U.S.C. 102(A)(2) as being anticipated by (US 2014/0190592 A1) to Uchikawa et al.  (hereinafter Uchikawa).
The above noted rejection is hereby maintained.  

Response to Arguments
4.	Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.   Uchikawa discloses at paragraph [0086] that the process of coating with a film may “preferably” be performed AFTER the surface treatment, but it can be place directly onto the unwashed surface.  Therefore that means that the coating may also be placed directly onto the newly treated surface.  Applicants arguments first regarding silane is not persuasive as the term “comprising” does not exclude additional elements.  Second the claim is toward a composition and not a method and therefore .

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766